Citation Nr: 0613433	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for a cervical spine disability as a result of 
surgery performed at a Department of Veterans Affairs 
facility on February 24, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active military service from September 1975 
to September 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for a cervical spine 
disability as a result of surgery performed at a Department 
of Veterans Affairs facility on February 24, 2003.  The Board 
notes that the veteran was provided a statement of the case 
in January 2004.  This statement of the case provided the 
veteran the incorrect regulation with respect to his 38 
U.S.C.A. § 1151 claim.  It provided the veteran with 
38 C.F.R. § 3.358 and not 38 C.F.R. § 3.361, the correct 
regulation for 38 U.S.C.A. § 1151 claims filed after October 
1, 1997.  The veteran must be sent a supplemental statement 
of the case which provides the veteran a summary of the 
correct laws and regulations.  See 38 C.F.R. § 19.29(b) 
(2005).

A review of the record does not reveal that a copy of the 
veteran's consent form for the surgery performed on April 24, 
2003 has been obtained.  Another attempt to obtain a copy of 
the consent form should be made.

The record reveals that the veteran developed neck disability 
following his surgery on April 24, 2003.  A medical opinion 
should be obtained.  See 38 C.F.R. § 3.159(c)(4) (2005).

Lastly, the May 2003 VCAA letter is inadequate as it speaks 
to the information and evidence needed to substantiate a 
claim of service connection.  The veteran should be given an 
adequate notice and duty to assist letter. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), pertaining to 
the claim for compensation benefits under 
1151.  This letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the Jamaica 
Plain, Massachusetts VA Medical Center 
and request a copy of any consent forms 
that the veteran signed for the April 24, 
2003 surgery.

3.  When the above action has been 
accomplished, the appellant's claims file 
should be forwarded to the appropriate 
medical specialist for review.  The 
physician should provide an opinion as to 
whether the veteran has a cervical 
disability due to the February 24, 2003 
VA surgery (Septoplasty).  If it is 
determined that cervical disability 
resulted from the February 24, 2003 
surgery, the physician should state 
whether or not such disability is the 
result of negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
medical treatment.  If fault is not 
found, the physician should state whether 
an additional disability (i.e. a cervical 
spine disability) was due to an event not 
reasonably foreseeable.  Reasons and 
bases for all opinions expressed should 
be provided.

4.  The RO should then review the claims 
file to ensure that the VA medical 
opinion complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  After the foregoing, the RO should 
review the veteran's claim and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  If the determination is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must include all pertinent laws 
and regulations, including 38 C.F.R. 
§ 3.361.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






